Citation Nr: 1509555	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-30 593	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as due to service-connected right knee and bilateral ankle disabilities.

2.  Entitlement to a rating higher than 10 percent for a right ankle sprain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION


The Veteran had active military service from September 1986 to November 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for right hip strain, and a rating higher than 10 percent for a right ankle sprain, respectively.   

In a June 2012 letter the RO advised the Veteran and his representative or the decisions made in the June 2012 rating decision and that the rating for residuals of a traumatic brain injury (TBI) remained unchanged.  In August 2012, the RO received the Veteran's notice of disagreement with the denials of increased ratings for the right ankle disability and residuals of a TBI.

A January 2013 statement of the case (SOC) addressed the matter of an increased rating for a right ankle strain and TBI.  An Appeal to the Board of Veterans Appeals (VA Form 9) was not submitted.  But, in an April 2013 statement, the Veteran's attorney submitted additional VA medical evidence which he reported was in reference to the right ankle issue.  The Board construes the attorney's statement as a timely substantive appeal as to the claim for an increased rating for a right ankle sprain.

In February 2013, the Veteran's representative noted that the RO had advised him that the Veteran's appeal had been certified to the Board.  The representative asked "due to the numerous claims on appeal" that the Board clarify what issues had been certified.  In March 2013, the Board advised the representative that its data base showed the claim for service connection for a right thigh disability had been certified to the Board.

In May 2013, the representative wrote to the Board that in response to the February 2013 notice that the appeal had been certified; he was addressing the issues of entitlement to increased ratings for the right ankle disability and residuals of TBI.

The RO has not certified the issue of entitlement to an increased rating for TBI, nor has VA taken actions indicating that it considered this issue to be on appeal.  The issue of whether the Veteran submitted a timely substantive appeal with regard to this issue is referred to the agency of original jurisdiction (AOJ) for initial adjudication.

The appeal is REMANDED to the AOJ.  The Veteran will be advised, if he needs to take further action.



REMAND

The Veteran underwent VA examinations for his right hip disability claim in April and August 2011.  In April 2011, a nurse practitioner noted the Veteran's complaints of hip pain and diagnosed hip strain.  She deferred the question of whether there was a nexus to service.  In August 2011, a VA orthopedist again noted the complaints of pain and diagnosed hip strain; but opined that this was not related to service, because the clinical examination was essentially normal.  Inasmuch as the examiner diagnosed a current disability based on current complaints, it is not clear why the normal clinical examination would preclude a nexus to service.  Clarification is needed.

In April 2013, the Veteran's attorney submitted VA outpatient records, dated in March 2013, regarding the Veteran's right ankle disability.  The Veteran's electronic file includes a December 2013 VA examination report regarding his ankle and VA outpatient records dated to December 2013.  The RO did not issue a supplemental statement of the case as to the evidence it developed after the statement of the case.  Cf. 38 C.F.R. § 19.31, 19.37 (2014).

The most recent examination for the right ankle disability was in December 2013 (2014).  There is evidence of worsening since that examination.  In this regard, he was not using assistive devices; while VA treatment records dated in 2014 show he was being provided ankle braces.  Hence a new examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new VA examination to evaluate the severity of his right ankle disability.

2. Ask the physician who provided the August 2014 VA examination to clarify whether the Veteran has had a right hip disability at any time since 2011.  If there is not a current disability, the examiner should clarify whether the diagnosis of hip strain was made in error.

If there is a current hip disability, including hip strain, the examiner should provide an opinion as to whether this is related to a disease or injury in service.  

The examiner should provide reasons for these opinions.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case that reflects a review of all evidence added to the record since the January 2013 SOC.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



